Melvin Mayfield, Chief Judge, dissenting. I do not believe the evidence was sufficient to show that appellant was represented by counsel at the time of his prior convictions. I would remand this case to the trial court with directions to eliminate the enhanced sentence given for those prior convictions unless the state should prove within thirty (30) days that appellant was represented by counsel at the time they occurred. Donald L. Corbin, Judge, dissenting. I must respectfully dissent. The United States District Court for the Eastern District of Arkansas in Ellingburg v. Lockhart, 397 F. Supp. 771 (E.D. Ark. 1975), made clear that a defendant had the right to notice prior to trial of the filing of a habitual offender charge. Failure to give the defendant adequate notice denied him his constitutional right to due process. In this cause the information was amended on the day of trial by the prosecutor’s handwriting on the original information that the defendant had previously been convicted of two felonies. The handwritten amendment did not state when or where these felonies occurred or what the nature of these offenses were. The defendant was never arraigned on the amended information. The Ellingburg decision makes clear that due process requires that an accused be informed of the charges against him and have an opportunity to enter a plea to the charges. Prejudice occurs because lack of notice not only affects the ability to controvert enhancement allegations, but also might materially affect trial strategy. Finch v. State, 262 Ark. 313, 556 S.W. 2d 434 (1977) held that it would not reverse the action of a trial judge in denying a motion for a continuance following the State’s amending its information after a trial had started to permit the imposition of more severe punishment, in the absence of a clear showing of abuse of discretion in the matter and in the absence of a showing of prejudice. Appellant apparently made an objection to the amended information between the return of a verdict on the initial charges and the court instructing the jury on the enhancement. Fundamental due process requires more notice than one day to prepare for an enhancement charge.